86 F.3d 1163
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Craig I. REED, Petitioner-Appellant,v.Michael T. PICKETT, Warden, Respondent-Appellee.
No. 95-16559.
United States Court of Appeals, Ninth Circuit.
Submitted May 20, 1996.*Decided May 29, 1996.

Before:  BROWNING, REINHARDT and FERNANDEZ, Circuit Judges.


1
MEMORANDUM**


2
Craig Reed, a California state prisoner, appeals pro se the district court's denial of his 28 U.S.C. § 2254 motion.   Reed was sentenced to seven years to life in prison after he pleaded guilty to the first-degree murder of his sister.   He claims that his appointed state counsel rendered ineffective assistance by advising him to plead guilty.   He also claims that he should be allowed to withdraw his plea in light of a later ruling by the California Supreme Court.


3
We have jurisdiction under 28 U.S.C. § 2253, and we affirm for the reasons set forth in the district court's Memorandum and Order, which fully and fairly addresses the claims Reed raises.1


4
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.   Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3


1
 Because we affirm the denial of relief under the former version of 28 U.S.C. § 2254, we do not consider whether the Antiterrorism and Effective Death Penalty Act of 1996 applies to this appeal